DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The preliminary amendment filed on 5/26/2022 has been entered. Claim 1 has been 
canceled. Claims 2-10 are presented for examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,229,835. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same limitations.
Claim 2 is rejected in view of claim 1 of the ‘835 patent in that they recites: 
Claim 2 of the Application
Claim 1 of the ‘835 Patent
2. (New) An apparatus comprising: a magnetic reader; at least one processor to: receive, via the magnetic reader, a signal representative of an identifier associated with a user from a transmitter of a bracelet; and detect that the bracelet is worn by a user and that the identifier is valid, and in response to the identifier being valid, authorize the user to enter a particular location and retrieve a record indicative of characteristics associated with the user.
1. An apparatus comprising: a magnetic reader; at least one processor to: receive, via the magnetic reader, a signal representative of an identifier associated with a user from a transmitter of a bracelet; detect whether a current is flowing through the bracelet; in response to determining that the identifier is valid and that the current is flowing through the bracelet, authorize the user to enter a particular location; in response to determining that the identifier is invalid or that the current is not flowing through the bracelet, deny the user from accessing the particular location; in response to determining that the identifier is valid and that the current is flowing through the bracelet, retrieve a record indicative of characteristics associated with a user; and generate a visual or audible signal that indicates the user is authorized to enter or denied entry to the particular location.


As can be seen, though the claim languages are not identical, it would have been obvious that claim 1 of the ‘835 patent recites all essential limitations of claim 2 of the instant application. Thus, the patent protections have been granted to the earlier filed patent application. 
Claim 3 is rejected in view of claim 1 of the ‘835 patent. 
Claim 4 is rejected in view of claim 1 of the ‘835 patent. 
Claim 5 is rejected in view of claims 1 and 2 of the ‘835 patent. 
Claim 6 is rejected in view of claim 5 of the ‘835 patent. 
Claim 7 is rejected in view of claims 5 and 7 of the ‘835 patent. 
Claim 8 is rejected in view of claims 6 and 7 of the ‘835 patent. 
Claim 9 is rejected in view of claim 6 of the ‘835 patent. 
Claim 10 is rejected in view of claim 4 of the ‘835 patent. 
	The entire claim set of the ‘835 patent is herein presented for further reviews: 
1. An apparatus comprising: a magnetic reader; at least one processor to: receive, via the magnetic reader, a signal representative of an identifier associated with a user from a transmitter of a bracelet; detect whether a current is flowing through the bracelet; in response to determining that the identifier is valid and that the current is flowing through the bracelet, authorize the user to enter a particular location; in response to determining that the identifier is invalid or that the current is not flowing through the bracelet, deny the user from accessing the particular location; in response to determining that the identifier is valid and that the current is flowing through the bracelet, retrieve a record indicative of characteristics associated with a user; and generate a visual or audible signal that indicates the user is authorized to enter or denied entry to the particular location.
2. The apparatus of claim 1, wherein the at least one processor is further configured to detect a magnetic field in order to detect whether the current is flowing through the bracelet.
3. The apparatus of claim 1, wherein the at least one processor is configured to receive updates on the characteristics associated with the user.
4. The apparatus of claim 1, wherein the characteristics comprise at least one of average volume wagered by the user, a wagering performance of the user, or a certain number of deviation occurrences.
5. The apparatus of claim 1, wherein the at least one processor is configured to transmit to a server the identifier and an indication of whether the current is flowing through the bracelet.
6. The apparatus of claim 1, wherein the at least one processor is further configured to permanently forbid the bracelet from being used to access the particular location, in response to determining that the current is not flowing through the bracelet.
7. The apparatus of claim 1, wherein the at least one processor is further configured to receive a further indication that the signal is coming from a bracelet.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 2-3, 6 and 8 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Watkins (Watkins – 2008/0040172).
Regarding claim 2, Watkin discloses an apparatus comprising: 
a magnetic reader (Watkins; figure 1; par. 0104 – reader for reading machine readable label from the bracelets, and machine readable label could be magnetic strip); 
at least one processor to: 
receive, via the magnetic reader (Watkins; figure 1; par. 0104 – reader for reading machine readable label from the bracelets, and machine readable label could be magnetic strip), 
a signal representative of an identifier associated with a user from a transmitter of a 
bracelet (Watkins; figure 1; par. 0104 – reader for reading machine readable label from the bracelets, and machine readable label could be magnetic strip); and 
detect that the bracelet is worn by a user and that the identifier is valid, and in response to 
the identifier being valid, authorize the user to enter a particular location and retrieve a record indicative of characteristics associated with the user (par. 0104 – reader for reading machine readable label from the bracelets, and machine readable label could be magnetic strip; figure 1, par. 0123, 0155,  allowing access to gated entrances, venues, facilities, hotels, airports, etc.)  
Regarding claim 3, Watkins discloses the apparatus of claim 2, wherein the at least one processor is further configured to generate a visual or audible signal that indicates the user is authorized to enter or denied entry to the particular location (par. 0104 – reader for reading machine readable label from the bracelets, and machine readable label could be magnetic strip; figure 1, par. 0123, 0155,  allowing access to gated entrances, venues, facilities, hotels, airports, etc.).  
Regarding claim 6, Watkins discloses the apparatus of claim 4, wherein the at least one processor is configured to transmit to a server the identifier and the received indication (par. 0104 – reader for reading machine readable label from the bracelets, and machine readable label could be magnetic strip; figure 1, par. 0123, 0155, allowing access to gated entrances, venues, facilities, hotels, airports, etc.).  
Regarding claim 8, Watkins discloses the apparatus of claim 2, wherein the at least one processor is further configured to receive an indication that the bracelet was removed by the user (par. 0104 – reader for reading machine readable label from the bracelets, and machine readable label could be magnetic strip; figure 1, par. 0123, 0155, allowing access to gated entrances, venues, facilities, hotels, airports, etc.).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THIEN M LE/Primary Examiner, Art Unit 2876